 Ia the Matter of CLAIFORNIA SPRAY-CHEMICAL CORP., EMPLOYERandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, CIO,PETITIONERCase No. 2-RC-1289.-Decided October 11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,a hearing was held before Merton C.Bernstein,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel [Members Reynolds,Murdock, andGray].Upon the entire record in this case,the Board finds :1.TheEmployer, a Delaware corporation,has its principal officein Richmond,California,and operates factories in several States.We are here concerned with the Employer's Elizabeth, New Jersey,plant.At this plant the Employer is engaged in the manufacture anddistribution of agricultural insecticides, fungicides, and related prod-ucts.The Employer's annual purchases of raw materials and suppliesfor the Elizabeth, New Jersey, plant, exceed $500,000, of which 50percent is procured from sources outside the State of New Jersey.Its annual sales are in excess of $1,000,000, of which approximately 50percent is made outside the State of New Jersey.The Employer admits and we find that it is engagedin commercewithin the meaning of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-t ion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the National Labor Relations Act.4.The Petitioner seeks a unit of all production and maintenance"employees of the Employer at its Elizabeth,New Jersey,plant exclud-e ig office employees and supervisors.The Employer contends that the(1) that the unit would86 N. L.R. B., No. 63.867351-50-vol. 86-30453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclude "basic" or permanent employees with employees classified bythe Employer as "casual" employees; and (2) there are no maintenanceemployees to support the unit description of a production and mainte-nance unit.The parties are also in dispute as to the supervisory statusof the Employer's mill operators on the second and third shifts? TheEmployer further contends that the office janitor should be excludedfrom the-unit.The Employer has no history of collective bargaining.The Employer's operations are mainly seasonal.As the agriculturalindustry is the principal consumer of the Employer's products, themain production season is from about March 1 to September 1. TheEmployer maintains a year-round group of 9 employees classified as"basic" employees all of whose jobs are relatively unskilled and inter-changeable with the possible exception of those of the 3 mill operators.During its main production season, this force is augmented by approxi-mately 18 employees who are classified as "casual" employees.2Theaverage period of employment for "casual" employees is approximately6 months per year. Notwithstanding the Employer's testimony that itmakes no effort to reemploy "casual" employees, the record disclosesthat, because of the permanent location and the regularly seasonalnature of the Employer's business, 6 of the 18 "casuals" presently em-ployed worked for the Employer during the previous season.More-over, it appears that "casual" and regular employees perform the sametype of work. In view of the foregoing, we are of the opinion thatthe employees classified as "casual" are seasonal employees of the typewhich the Board customarily includes in the same unit with regularproduction and maintenance employees.3Accordingly, we shall in-clude seasonal employees classified by the Employer as "casual" em-ployees within the unit hereinafter found appropriate 4The second and third shift mill, operatorsare in charge of their re-spective shifts, no other admitted supervisors being normally presentin the plant during their shifts.Although the plant manager testifiedthat they do not have authority to recommend the discharge of em-ployees, the second and third shift mill operators are solely responsiblefor the production on their respective shifts. In this connection, it istheir duty to see that employees remain on the job during workinghours and to report all instances of employee misconduct to the plantmanager on the following day.Under these circumstances, notwith-standing the Employer's contention to the contrary, we believe that the' It is apparently conceded that the mill operator on the first shift is not a supervisor,and upon the entire record,we find him not to be a supervisor within the meaning of theAct.2During the recent season two employees from the"casual"list namely,a mill operatorand a utility man were reclassified as "basic"or year-round employees.3 SeeMatter of StokelyFoods,Inc.,83 N. L.R. B. 795,and cases cited therein.4 SeeMatter of J. M.Smucker Company,75 N. L. R. B. 202 and cases cited therein ;Matter of StokelyFoodsInc. supra. CALIFORNIA SPRAY-CHEMICAL CORP. '455.second and third shift mill operators must, of necessity,have authorityresponsibly to direct employees on their shifts.We find, therefore,that the second and third shift mill operators are supervisors,and shallexclude them from the appropriate unit.5Office Janitor:The Employer would exclude from the unit the of-fice janitor who keeps the office and locker rooms clean.We believethat the nature of the work which the janitor performs is that of main-tenance which allies hint more closely with production and mainte-nance employees,than with office employees.Accordingly,we shallinclude him in the requested production.and maintenance unit here-inafter found appropriatesWe. find that all production and maintenance employees employedby the Employer at its Elizabeth,New Jersey,plant, including theoffice janitor, and seasonal employees classified by the Employer as"casual" employees as well as those classified as "basic" employees,but excluding office employees,guards, professional employees, thesecond and third shift mill operators,and all other supervisors asdefined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9 (b) of theAct.5.The inclusion of the seasonal employees in the unit of necessityrequires a consideration of the questionas tothe eligibility of the sea-sonal employees to vote in any election which the Board may direct.The Board has frequently held that where an Employer's businessis seasonal in nature seasonal employees have a substantial interestin a collective bargaining relationship and are therefore eligible vot-ers.'In view of the circumstances here present,we believe that theso-called "casual"employees have a, substantial interest in the selectionof a bargaining representative sufficient to allow their participationin the election.sAs noted above,the Employer's main production season usually endszbout September 1.However, there is evidence in the present recordwhichindicates that the operations this year might continue later thanSeptember 1.We believe that, customarily,an election in seasonalbSeeMatter of Aragon-BaldwinMills, Inc., Aragonplant,80 N.L. R. B. 1042 ;Matterof Flour Mills of America, Inc., d/b/a ValierSpiesMilling Company,78 N. L. R. B. 324;Matterof Moro¢oebbCotton Mills Company 75 N.L. It. B. 987 ;Matter of Shortie BrothersMachine Company,57 N. L. R. B. 1546.6SeeMatter of Victor Chemical Works,85 N. L. R. B. 495 ;Matter of Evans Milling-Company,85 N. L. R. B. 391. In view of our opinion that the office Janitor is a main-tenance employee, we find, contrary to the Employer's contention, that the description"production and maintenance" properly describes the unit of employees herein concerned.' SeeMatter of Strathmore District OrangeAssociation, 85 N. L. R. B. 1029 ;Matter.of S. Martinelli & Company,81 N. L. R. B. 383;Matter of California Almond Growers Ea;-change, 73 N.L. R. B. 1367.8SeeMatter of Win.P.MacDonald Corporation,83 N. L.R. B. 427 ;Matter of GeorgiaFertilizer Company,83 N. L.R. B. 180.See alsoMatter of Cain Conning Company,81N. L. R. B. 213. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDindustries should be held at or near the peak of employment in orderthat the franchise be made available to the employees most interestedin the selection of a bargaining representative.Therefore, we shall notfix a specific date for holding the election, but shall direct an electionbe held at such time as the Regional Director determines that a repre-sentative number of employees are employed so that they may be af-forded the opportunity to vote in an election. If the Regional Directorfinds that the present season has now closed or that a representativenumber of employees are not now employed, he may properly deferthe election until at or about the peak of employment in the next sea-son.We shall, therefore, direct that the election be held on a date to,be determined by the Regional Director among the employees in theappropriate unit who are employed during the pay-roll period im-mediately preceding the date of issuance of the notice of election."DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted on a date to be selected by the RegionalDirector for the Second Region subject to the instructions set forthin paragraph 5, above, under the direction and supervision of saidRegional Director and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of issuance of the notice of election includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by United Gas, Coke and ChemicalWorkers of America, CIO.9 SeeMatter of Texsun Citrus Exchange,82 N. L. R. B. 540.